                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

JOHNNY SPEARS,                                    )
                                                  )
              Petitioner,                         )      18 C 373
                                                  )
       v.                                         )      Judge John Z. Lee
                                                  )
FRANK LAWRENCE, Acting Warden,                    )
Menard Correctional Center,                       )
                                                  )
              Respondent.                         )

                     MEMORANDUM OPINION AND ORDER

       Johnny Spears has filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty Act

of 1996 (“AEDPA”). Frank Lawrence,1 Acting Warden of Menard Correctional Center

(“Respondent”), contends that Spears’s claims are procedurally defaulted, meritless,

or noncognizable. For the following reasons, the petition [1] is denied.

                                 Factual Background2

       Spears was charged and convicted of the murder of Octavious Dandridge,

which occurred at the intersection of Chicago and St. Louis Avenues in Chicago,



1
       Rule 2(a) of the Rules Governing Section 2254 habeas cases provides that the proper
respondent is the state officer having custody of the petitioner. See Bridges v. Chambers, 425
F.3d 1048, 1049 (7th Cir. 2005). Frank Lawrence is currently the Acting Warden of Menard
Correctional Center. Accordingly, the Court substitutes him as Respondent pursuant to
Federal Rule of Civil Procedure 25(d).
2      Pursuant to 28 U.S.C. § 2254(e)(1), the state courts’ recitations of fact are
presumptively correct. See Sumner v. Mata, 449 U.S. 539, 547 (1981). Accordingly, the Court
adopts the factual account as provided in Resp’t Ex. A, People v. Spears, No. 1-10-1914, 2012
IL App (1st) 101914-U (Ill. App. Ct. Aug. 2, 2012), ECF No. 13-1.
Illinois, on April 22, 2008. Resp’t Ex. A at 2. On that day, Spears, Charles Munyi,

Owen Turner, and Rodney Turner3 walked Spears’s stepbrother Jerrell Dillard to a

nearby bus stop. Id. at 2, 9. As they walked back, they encountered Dandridge and

his friend Deon Richard. Id. at 2. Spears and Dandridge got into a verbal altercation,

and Dandridge was shot. Id.

       At trial, the State’s case rested on four witnesses who identified Spears as the

shooter—Munyi, Richard, Owen, and DeAngelo Jones. Id. at 3–9. Munyi, however,

was the only witness who gave a positive identification at trial; Richard, Owen, and

Jones all recanted their prior statements accusing Spears of the murder.                Id.

Accordingly, the State called as witnesses several police officers and prosecutors to

prove up the prior inconsistent statements identifying Spears. Id. The defense, by

contrast, theorized that Munyi was the shooter, and attempted to prove that fact

through cross-examination of the State’s witnesses. Id. at 2. The defense also called

Dillard to support its theory. Id. at 9–10.

I.     Richard’s Testimony and Prior Inconsistent Statements

       Richard testified that he met with police and an Assistant State’s Attorney

(“ASA”) on April 24, 2008. Id. at 3. At that time, Richard made a statement, which

the ASA recorded and Richard signed. Id. According to that statement, Richard and

Dandridge were standing near the intersection of Chicago and St. Louis Avenues

when Richard saw two men pass by. Id. One, whom Richard referred to as “Shorty,”


3      The Illinois Appellate Court’s decision does not clarify whether Rodney is a first or
last name. Other documents in the record, however, clarify that “Rodney” is Rodney Turner.
See Resp’t Ex. C, State’s Direct Appeal Br. at 1, ECF No. 13-3. The Court refers to Rodney
and Owen Turner by their first names for clarity.
                                              2
asked Dandridge “what did he say,” and when Dandridge responded that he was not

looking for trouble, an argument ensued. Id. Shorty then grabbed a black gun from

his waistband and shot at Dandridge. Id. Dandridge ran, but Shorty pursued him

and shot seven or eight more times, hitting Dandridge in the back and neck. Id. At

the time he gave the statement, Richard identified Spears as the shooter from a photo

array, and identified Dillard as Spears’s companion. Id. at 3–4. Richard was familiar

with Spears and knew that Spears lived in the area. Id. at 4.

      At trial, Richard acknowledged that he had made these statements and

identifications, but recanted them. Id. at 4. He testified that, although he was at the

scene, he heard only gunshots and did not see the shooter. Id. He stated that police

had forced his statement, and that he had made the statement based on neighborhood

gossip. Id. He also stated that he was angry about his friend’s murder and wanted

to see someone convicted. Id.

      The State presented three witnesses to prove up Richard’s prior inconsistent

statements—Chicago police sergeant Daniel Gallagher, ASA Joy Tolbert Nelson, and

ASA Patrick Keane. Id. at 4–5. Gallagher and Nelson were present for Richard’s

police-station interview, and verified that he had made the statement. Id. Keane

testified that Richard had given the same story to the grand jury. Id. at 5. All three

witnesses testified that Richard’s prior statements had not been coerced.           Id.

Richard’s statement to police and grand-jury testimony were then admitted as

substantive evidence pursuant to 725 Ill. Comp. Stat. 5/115-10.1. Id. at 11.




                                          3
II.   Owen Turner’s Testimony and Prior Inconsistent Statements

      Owen testified that he had spoken to the police several days after the shooting

and had given a signed statement on June 20, 2008. Id. at 5. In that statement, he

identified himself, Rodney, Munyi, and Spears from a photo taken by a pod camera

and stated that they were coming back from dropping off Dillard at the bus stop. Id.

Owen also stated that Spears had exchanged words with Dandridge, whom Owen

similarly identified in a photo. Id.

      Owen acknowledged at trial that he had given this statement, but recanted

and offered a different story suggesting that Munyi had been responsible for the

shooting. Id. He testified that, when he and the others walked Dillard to the bus

stop, he saw Dillard take something from his waistband and hand it to Munyi. Id.

Owen, Rodney, Munyi, and Spears then walked near the intersection of Chicago and

St. Louis Avenues, but Munyi and Spears lagged a few feet behind.          Id. at 6.

According to Owen, Rodney then said that “Ghost”—referring to Munyi—was arguing

with someone. Id. The group continued to walk, when Owen heard gunshots. Id.

On cross-examination, Owen said that he saw Munyi with the gun, which was black

with a pearl handle. Id. Later, Owen saw Munyi and Jones in the alley with a

shovel, burying the gun. Id.

      The State presented two witnesses to prove up Owen’s prior inconsistent

statements—Chicago police detective Donald Hill and ASA Jose Villareal. Id. Hill

had interviewed Turner at the police station on June 20, and Villareal took Turner’s

statement in the presence of Hill the next day. Id. Both testified to Owen’s prior



                                         4
statement and said Owen had made no mention of seeing Dillard pass something to

Munyi, of Munyi and Dandridge arguing, or of seeing Munyi with the gun after the

shooting.   Id.     Owen’s prior statements were admitted as substantive evidence

pursuant to 725 Ill. Comp. Stat. 5/115-10.1. Id. at 11.

III.   Jones’s Testimony and Prior Inconsistent Statements

       Jones testified at trial that he previously had given testimony to the grand

jury. Id. at 6. Before the grand jury, Jones had testified that Spears had telephoned

him shortly after the murder, asking him to retrieve a gun. Id. Jones agreed, and

he, Munyi, and Owen retrieved the gun and buried it. Id. at 7. A few days later,

Jones asked Spears, “[w]hat would make you do something stupid like [that]?” and

Spears responded, “[i]f the shoe was on the other feet he would have did me in.” Id.

       But Jones recanted his grand jury testimony at trial, revising certain details

and adding new ones. Id. at 6–7. He testified that after Spears had called him, Munyi

also called him and asked him to help “get rid” of a gun. Id. at 7. Furthermore, he

testified that his conversation with Spears actually referred to Munyi. Id.

       The State called two witnesses to prove up Jones’s prior statement—Detective

Hill and ASA Keane, both of whom had interviewed Jones before his grand-jury

appearance.       Id.   Jones’s prior statement was admitted as substantive evidence

pursuant to 725 Ill. Comp. Stat. 5/115-10.1. Id. at 11.

IV.    Munyi’s Testimony and Cross-Examination

       Most important to the State’s case was Munyi, who testified at trial that he

saw Spears shoot Dandridge. Id. at 8. According to Munyi, he had been at Spears’s



                                            5
house with Rodney, Owen, and Spears, and the group decided to walk three blocks

with Dillard to the bus stop because Dillard did not feel safe going alone. Id. After

Dillard boarded the bus, the group walked back. Id. Rodney and Owen cut across a

vacant lot, but Munyi and Spears remained on the sidewalk, where they ran into

Dandridge and his friends. Id. Munyi said that Dandridge began threatening Spears,

labeling him a “snitch.” Id. Spears then pulled out a “long-nosed black revolver with

a white handle” from his waist, and shot Dandridge in the head. Id. Dandridge tried

to run, but Spears shot him several more times. Id.

      Munyi stated that, days later, he saw the same gun being passed around at the

residence of Rodney and Jones. Id. He testified that the last time he saw the gun

was in that house and that he did not know what happened to it afterwards. Id. He

denied having anything to do with getting rid of the gun. Id.

      Before Munyi’s cross-examination, the trial court held a meeting in chambers,

and defense counsel sought permission to inquire into an armed robbery with which

Munyi had been charged. Id. at 8–9. Counsel claimed that, in the robbery, Munyi

and Jones had used the same gun that was used in Dandridge’s shooting. Id. at 9.

Counsel argued that this line of inquiry was relevant to impeach Munyi’s testimony

that he saw the gun only once a few days after the shooting, and to corroborate

testimony that Munyi had helped to bury the gun. Id. The court asked whether

counsel could specifically “link” the gun used in the murder to the gun used in the

robbery, to which counsel responded that Jones had told him the guns were the same.

Id.   The court denied permission to conduct cross-examination to that effect,



                                         6
concluding that if counsel could not “prove it up with certainty,” the court would not

“get into this other case.” Id.

V.    Dillard’s Testimony

      Dillard testified on Spears’s behalf and stated that he had asked Spears to

walk with him to the bus stop for his safety. Id. Dillard did not want to travel alone

because there had been a confrontation with Dandridge earlier, and Dandridge was

“patrolling” the area. Id. Dillard asked Munyi for a gun, and Munyi handed him a

black revolver with a long barrel and white handle. Id. The group, which included

Munyi, Spears, Rodney, and Owen, then proceeded to the bus stop, where Dillard

handed the gun back to Munyi. Id.

      On cross-examination, Dillard admitted to lying to police about Spears’s

whereabouts after the shooting. Id. at 9–10. Furthermore, the State called Detective

Hill, who rebutted Dillard’s testimony by stating that Dillard had not told police that

he had borrowed a gun from Munyi. Id. at 10. Finally, the State called Munyi as a

rebuttal witness; Munyi denied giving Dillard the gun or taking it from him, and said

he had not possessed a gun that evening. Id.

      The jury found Spears guilty of first-degree murder and determined that he

had personally discharged the gun that caused Dandridge’s death. Id. Spears filed

a motion for a new trial, arguing again that he should have been allowed to cross-

examine Jones and Munyi regarding their alleged use of the murder weapon in a later

armed robbery. Id. The trial court denied Spears’s motion and sentenced him to 45

years of imprisonment. Id.



                                          7
                                    Direct Appeal

      On appeal, Spears, who was represented by counsel, contended that the prior

inconsistent statements of Richard, Owen, and Jones were inadmissible, prejudicial,

and unduly cumulative. Id. at 10–11. He also argued that the trial court denied him

the right to confront his accusers by not allowing him to cross-examine Munyi and

Jones about their subsequent use of the murder weapon. Id. at 14. Finally, he argued

that the trial court violated Illinois Supreme Court Rule 431(b), which requires the

trial court to ask certain questions of the jury before trial. Id. at 18.

      The Illinois Appellate Court affirmed Spears’s conviction and sentence. First,

the court found that Spears’s failure to object to the admission of the prior

inconsistent statements at trial had resulted in forfeiture. Id. at 10. Reviewing for

plain error, the court found none. Id. Second, the court held that, because trial

counsel had not made an adequate offer of proof regarding Munyi’s later use of the

gun, Spears’s Confrontation Clause claim was waived. Id. at 15–17. And, even if the

claim had not been waived, the court “question[ed]” the relevance of Spears’s

proposed cross-examination, concluding that Spears had adequately informed the

jury of his theory of defense. Id. at 17–18. Finally, the court determined that Spears

had forfeited his claim under Rule 431(b) and had not established plain error. Id. at

18–20.

      Spears moved for rehearing based on the same issues, but the Illinois Appellate

Court denied his petition.     Resp’t Ex. E, Pet’r Direct Appeal PLA App’x, Order

Denying Rehearing, ECF No. 13-5.



                                            8
      Spears filed a petition for leave to appeal (“PLA”) in the Illinois Supreme Court,

raising the issues of the prior inconsistent statements and his proposed cross-

examination. See Resp’t Ex. E, Pet’r Direct Appeal PLA at 4, ECF No. 13-5. The

Illinois Supreme Court denied the PLA on March 27, 2013. Resp’t Ex. E, People v.

Spears, No. 115373 (Ill. Mar. 27, 2013), ECF No. 13-5.

                            Postconviction Proceedings

      Spears filed a pro se postconviction petition in February 2014, raising two

claims. See Resp’t Ex. G, Postconviction Finley Mot. at 10–11, ECF No. 13-7. First,

he claimed that trial counsel was ineffective for failing to challenge the indictment

against him on the grounds that it was based on perjured testimony—namely,

Richard’s and Jones’s grand-jury testimony. Id. at 10. Second, he argued that

appellate counsel was ineffective for attacking only the inconsistency of three of the

State’s prior witness statements, and failing to assert that the statements amounted

to perjury. Id. at 11.

      The trial court summarily dismissed Spears’s postconviction petition and

motion to reconsider. See id. at 11–12. Spears filed a notice of appeal, and counsel

was appointed. See id. at 12. Postconviction appellate counsel, however, filed a

motion pursuant to Pennsylvania v. Finley, 481 U.S. 551 (1987), asserting that the

appeal presented no arguable issues of merit. See id. at 13. Spears responded,

arguing that the issues in his petition stated colorable claims for postconviction relief.

See generally Resp’t Ex. H, Pet’r Resp. Finley Mot., ECF No. 13-8.




                                            9
      The Illinois Appellate Court granted counsel’s motion and affirmed the denial

of the petition. Resp’t Ex. I, People v. Spears, No. 1-15-1772 (Ill. App. Ct. Feb. 15,

2017), ECF No. 13-9. Spears filed a PLA, which the Illinois Supreme Court denied.

Resp’t Ex. J, Pet’r Postconviction PLA and Order Denying PLA, ECF No. 13-10.

                             Federal Habeas Claims

      In his federal habeas petition, Spears essentially reargues the claims

presented on direct appeal. First, he contends that his rights under the Confrontation

Clause were violated by the trial court’s refusal to allow him to cross-examine Munyi

and Jones about Munyi’s later possession of the gun used to kill Dandridge (Ground

One). Second, Spears contends that the trial court violated Illinois Supreme Court

Rule 431(b), resulting in an unfair trial (Ground Two). Third, Spears argues that he

was denied a fair trial by the use of prior inconsistent statements because they were

either inadmissible or unduly cumulative (Ground Three).

                                  Legal Standard

      A writ of habeas corpus will be granted only if the petitioner demonstrates that

he is “in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). Under AEDPA, the Court may not grant habeas relief

unless the state court’s decision on the merits was contrary to, or involved an

unreasonable application of, clearly established federal law, as determined by the

Supreme Court of the United States, or the state-court decision is based on an

unreasonable determination of the facts. 28 U.S.C. § 2254(d).




                                         10
      “A federal habeas court may issue the writ under the ‘contrary to’ clause if the

state court applies a rule different from the governing law set forth in [the Supreme

Court’s] cases, or if it decides a case differently than [the Supreme Court has] done

on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694 (2002).

“An ‘unreasonable application’ occurs when a state court ‘identifies the correct

governing legal principle from [the Supreme Court’s] decisions but unreasonably

applies that principle to the facts’ of petitioner’s case.” Rompilla v. Beard, 545 U.S.

374, 380 (2005) (quoting Wiggins v. Smith, 539 U.S. 510, 520 (2003)).

      Clearly established federal law consists of the “holdings, as opposed to the

dicta, of [the Supreme Court’s] decisions as of the time of the relevant state-court

decision.” Carey v. Musladin, 549 U.S. 70, 74 (2006) (quoting Williams v. Taylor, 529

U.S. 362, 412 (2000)). The state court is not required to cite to, or even be aware of,

the controlling Supreme Court standard, as long as the state court does not contradict

that standard. Early v. Packer, 537 U.S. 3, 8 (2002). The Court begins with a

presumption that state courts both know and follow the law. Woodford v. Visciotti,

537 U.S. 19, 24 (2002). Moreover, the Court’s analysis is “backward-looking.” Cullen

v. Pinholster, 131 S. Ct. 1388, 1398 (2011). The Court is limited to reviewing the

record before the state court, as well as the Supreme Court precedent in existence, at

the time of the state-court decision. Id.; Greene v. Fisher, 132 S. Ct. 38, 44 (2011).

      “AEDPA’s standard is intentionally ‘difficult [for Petitioner] to meet.’” Woods

v. Donald, 135 S. Ct. 1372, 1376 (2015) (per curiam) (quoting White v. Woodall, 572

U.S. 415, 419 (2014); Metrish v. Lancaster, 569 U.S. 351, 352 (2013)). “As a condition



                                           11
for obtaining habeas corpus from a federal court, a state prisoner must show that the

state court’s ruling on the claim being presented in federal court was so lacking in

justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Harrington v. Richter, 562

U.S. 86, 103 (2011). This “highly deferential standard . . . demands that state-court

decisions be given the benefit of the doubt.” Woodford, 537 U.S. at 24 (internal

quotation marks omitted).     Put another way, habeas corpus is a “guard against

extreme malfunctions in the state criminal justice systems, not a substitute for

ordinary error correction through appeal.” Harrington, 562 U.S. at 102–03 (internal

quotation marks omitted). “Under § 2254(d), a habeas court must determine what

arguments or theories supported, or . . . could have supported, the state court’s

decision; and then it must ask whether it is possible fairminded jurists could disagree

that those arguments or theories are inconsistent with the holding in a prior decision

of th[e] [Supreme] Court.” Id. at 102.

                                         Analysis

I.    Ground One

      Respondent argues that Ground One—which concerns Spears’s right to cross-

examine Munyi about his alleged possession of the murder weapon—is procedurally

defaulted. Spears disagrees and points out that he raised this issue throughout the

proceedings in his direct appeal.

      A claim is procedurally defaulted if the petitioner failed to fairly present it at

each level of state-court review, including in a petition for leave to appeal before the



                                           12
state supreme court. Guest v. McCann, 474 F.3d 926, 929–30 (7th Cir. 2007) (citing

O’Sullivan v. Boerckel, 526 U.S. 838, 842–46 (1999)). Additionally, a state prisoner’s

habeas claim may not be entertained by a federal court when “(1) a state court [has]

declined to address a prisoner’s federal claims because the prisoner ha[s] failed to a

meet a state procedural requirement,” and “(2) the state judgment rests on

independent and adequate state procedural grounds.” Walker v. Martin, 562 U.S 307,

316 (2011) (quoting Coleman v. Thompson, 501 U.S. 722, 729–30 (1991)) (internal

quotation marks omitted).     A state procedural rule is “adequate” if it is “firmly

established and regularly followed.” Id. (quoting Beard v. Kindler, 558 U.S. 53, 60–

61 (2009)). And a state procedural rule is “independent” if the state court “actually

relied on the state procedural rule as an independent basis for the disposition of the

case.” Kaczmarek v. Rednour, 627 F.3d 586, 592 (7th Cir. 2010).

      If a claim is procedurally defaulted, a petitioner is not entitled to habeas relief

unless cause exists for the default and actual prejudice was suffered, or a

fundamental miscarriage of justice resulted in the conviction despite the petitioner’s

actual innocence.   Buelow v. Dickey, 847 F.2d 420, 425 (7th Cir. 1988) (citing

Wainwright v. Sykes, 433 U.S. 72, 87 (1977); Murray v. Carrier, 477 U.S. 478, 496

(1986)).

      The Illinois Appellate Court, in denying Ground One, concluded that it was

waived based on trial counsel’s failure to set forth an adequate offer of proof. The

rules concerning offers of proof are firmly established in Illinois. For instance, in

People v. Tabb, the Illinois Appellate Court explained:



                                          13
       When a line of questioning is objected to or denied by the trial court, the
       defendant must set forth an offer of proof either to convince the trial
       court to allow the testimony or to establish on the record that the
       evidence was directly and positively related to the issue of bias or motive
       to testify falsely. A formal offer of proof is typically required; however,
       an informal offer of proof, involving counsel’s summary of what the
       proposed evidence might prove, may be sufficient if specific and not
       based on speculation or conjecture.

870 N.E.2d 914, 923–24 (Ill. App. Ct. 2007) (citing People v. Phillips, 542 N.E.2d 814,

821 (Ill. App. Ct. 1989)). Failure to set forth an adequate offer of proof results in

waiver of the issue. People v. Andrews, 588 N.E.2d 1126, 1131 (Ill. 1992).

       Citing these rules, the Illinois Appellate Court agreed with the trial court

(1) that Spears’s counsel had not made a formal offer of proof, and (2) that counsel’s

informal offer of proof—consisting only of his conversations with Jones and Munyi

about what their testimony might reveal—was speculative. See Resp’t Ex. A at 16–

17. Based upon this, the court held that Spears had “waived his claim for review.”

Id. at 17.

       Federal courts have found the offer-of-proof rule to be an adequate basis on

which to deny habeas relief. See United States ex rel. Veal v. DeRobertis, 693 F.2d

642, 647–50 (7th Cir. 1982) (concluding that the petitioner had procedurally defaulted

by failing to make an offer of proof under Illinois law, but remanding for a

determination of cause and prejudice); United States ex rel. Starks v. O’Sullivan,

No. 97 C 3246, 2002 WL 485368, at *7 (N.D. Ill. Mar. 29, 2002) (finding procedural

default based on the petitioner’s failure to make an offer of proof). What is more, the

Illinois Appellate Court’s holding that Spears had waived his Confrontation Clause

claim provided an independent basis for its judgment. Although the court went on to

                                           14
discuss the relevance of Spears’s proposed cross-examination, this was a mere side

note, or, at most, a second independent basis for the judgment. Accordingly, the Court

concludes that the Illinois Appellate Court addressed Ground One on an adequate

and independent state procedural ground.

        Spears, in reply, makes two arguments against the application of procedural

default. First, he notes that he had raised the cross-examination issue throughout

his direct appeal. Second, Spears argues that, on direct appeal, the State did not

argue procedural default, and thus waived it. But Spears misunderstands the nature

of the procedural default at issue—the Court does not conclude that the claim is

procedurally defaulted due to Spears’s failure to raise it in the state courts. Moreover,

it is of no moment that the Illinois Appellate Court decided the claim on procedural

grounds despite the State’s failure to raise an argument to that effect. Rather, the

question for the Court is whether the Illinois Appellate Court decided the claim on

an adequate and independent state ground, no matter how it came to do so. Because

the court here did apply a state procedural ground, i.e., Spear’s failure to provide an

adequate offer of proof, the claim is procedurally defaulted. See Walker, 562 U.S at

316.4

        Spears has not argued that there is any cause for the procedural default or

prejudice arising from it.       He does, however, make a great deal of argument



4      Spears also could be said to argue in reply that the denial of his proposed cross-
examination violated his right to present his theory of defense to the jury, in addition to his
rights under the Confrontation Clause. But the state court’s holding—that the cross-
examination was properly denied due to an inadequate offer of proof—would govern this issue
as well. Accordingly, to the extent Spears seeks relief on this ground, it is denied.
                                              15
concerning his innocence. “Actual innocence” is a “narrow exception” to the general

rule requiring a showing of cause and prejudice to excuse a procedural default. Dretke

v. Haley, 541 U.S. 386, 388 (2004). But a court reviewing such a claim must “proceed

with caution.” Id. at 398 n.2. To meet the standard, a petitioner must demonstrate,

“based on new, reliable evidence, that ‘in light of new evidence, it is more likely than

not that no reasonable juror would find him guilty beyond a reasonable doubt.’”

Blackmon v. Williams, 823 F.3d 1088, 1099 (7th Cir. 2016) (quoting House v. Bell,

547 U.S. 518, 537 (2006)). In considering this standard, courts must “consider all the

evidence, both old and new, incriminating and exculpatory, without regard to

whether it would necessarily be admitted at trial.” Id. at 1101.

      Spears’s petition does not rise to the level of showing actual innocence.

Although he presents a cogent alternative theory about Munyi being the real shooter,

he does not present any new evidence supporting that theory. Nor would his proposed

cross-examination suffice to prove his innocence. At best, it would establish that

Munyi had more involvement with the gun after the murder than what the jury had

previously heard. Still, as to the murder itself, the jury would be entitled to credit

the statements that Richard, Owen, and Jones made to the police and the grand jury,

as well as Munyi’s testimony. When multiple witnesses identify the same person,

actual innocence is a high bar to clear. See id. at 1101 (collecting cases).

      For these reasons, the Court denies habeas relief as to Ground One.




                                           16
II.    Ground Two

       Respondent claims that Ground Two, which asserts that the trial court violated

Illinois Supreme Court Rule 431(b), is not cognizable on habeas review.5

       Rule 431(b), which codifies the Illinois Supreme Court’s holding in People v.

Zehr, 469 N.E.2d 1062 (Ill. 1984), requires the trial court to ask jurors whether they

understand and accept four principles of law:

       (1) that the defendant is presumed innocent of the charge(s) against him
       or her; (2) that before a defendant can be convicted the State must prove
       the defendant guilty beyond a reasonable doubt; (3) that the defendant
       is not required to offer any evidence on his or her own behalf; and (4)
       that if a defendant does not testify it cannot be held against him or her.

Ill. Sup. Ct. R. 431(b). Spears contends that, although the trial court explained the

principles and asked the jurors if they accepted them, the court did not ask if the

jurors understood them.

       Respondent is correct that “errors of state law in and of themselves are not

cognizable on habeas review.” Perruquet v. Briley, 390 F.3d 505, 511 (7th Cir. 2004).

Still, this is not a categorical rule. Rather, “if a state court’s errors have deprived the

petitioner of a right under federal law,” the federal courts can intervene.             Id.

Specifically, “a state defendant does have a Fourteenth Amendment due process right

to a fundamentally fair trial.” Id. Spears raises exactly such a claim, contending that




5      Respondent contends that both Grounds Two and Three are noncognizable. The Court
notes that, as to both grounds, the Illinois Appellate Court found the issues forfeited and
reviewed them for plain error. Ordinarily, such a holding would support a finding of
procedural default. See Kaczmarek, 627 F.3d at 592. But procedural default is waivable,
Lewis v. Sternes, 390 F.3d 1019, 1029 (7th Cir. 2004), and the State has not argued it here.
Accordingly, the Court does not treat Grounds Two or Three as procedurally defaulted.
                                            17
the trial court’s failure to comply with Rule 431(b) violated his right to due process

and a fair trial.

       The problem with Spears’s claim, however, is that there is no clearly

established federal law requiring the trial court to ask the specific questions

elucidated in Zehr. See Estelle v. McGuire, 502 U.S. 62, 68 (1991). Spears cites state

law, but even those cases make clear that not every violation of Rule 431(b) would

result in a denial of due process. Rather, as the Illinois Supreme Court has clarified,

“[d]efendants do not have a right to Rule 431(b)(4) questioning under either the

United States or the Illinois Constitution. . . . While the rule is designed to help

ensure that defendants are tried before a fair jury, we cannot say that Rule 431(b)(4)

questioning is indispensable to a fair trial.” People v. Glasper, 917 N.E.2d 401, 415–

16 (Ill. 2009); see also People v. Sebby, 89 N.E.3d 675, 694 (Ill. 2017) (“The key point

of Glasper . . . is unremarkable: A Rule 431(b) violation does not necessarily result in

a biased jury.”). Accordingly, Ground Two does not set forth any violation of clearly

established federal law, and it is denied. See also United States ex rel. Montgomery

v. Butler, 91 F. Supp. 3d 1021, 1023–24 (N.D. Ill. 2015) (rejecting a Rule 431(b) claim

as noncognizable on habeas review).

III.   Ground Three

       Respondent also argues that Ground Three—which concerns the admission of

prior inconsistent statements by the recanting witnesses as well as the additional

testimony proving up those statements—cannot be the subject of habeas review.




                                          18
      Ground Three, like Ground Two, presents an issue of state law that would

ordinarily not be reviewable in a habeas court: the admissibility of testimony and

prior recorded statements. See Estelle, 502 U.S. at 68. But, like Ground Two, Spears

argues that the admission of the statements violated his due-process right to a fair

trial. See Perruquet, 390 F.3d at 511.

      The Supreme Court addressed the due-process considerations underlying

admission of a witness’s prior inconsistent statements as substantive evidence in

California v. Green, 399 U.S. 149 (1970).      In a footnote, the Court noted that

“considerations of Due Process . . . might prevent convictions where a reliable

evidentiary basis is totally lacking.” Id. at 163 n.15. Since then, the Seventh Circuit

has adopted a set of factors intended to safeguard against the possibility that

introduction of prior inconsistent statements will result in a baseless verdict. See

Vogel v. Percy, 691 F.2d 843, 846–47 (7th Cir. 1982). Under Vogel, a prior inconsistent

statement causes no constitutional problem, even when admitted as substantive

evidence, where: “(1) the declarant was available for cross-examination; (2) the

statement was made shortly after the events related and was transcribed promptly;

(3) the declarant knowingly and voluntarily waived the right to remain silent; (4) the

declarant admitted making the statement; and (5) there was some corroboration of

the statement’s reliability.” Id.

      The admission of prior recorded statements pursuant to 725 Ill. Comp. Stat.

5/115-10.1 is sufficient to protect a defendant’s due-process rights. See Johnson v.

Washington, 119 F.3d 513, 519–22 (7th Cir. 1997) (citing approvingly to People v.



                                          19
Morales, 666 N.E.2d 839, 844–45 (holding that the requirements of the statute

adequately safeguard a defendant’s due-process rights as addressed in Green)); see

also United States ex rel. Skerrett v. Gaetz, No. 09 C 2222, 2010 WL 4825627, at *3

(N.D. Ill. Nov. 18, 2010). Accordingly, the testimony that was substantively admitted

in this case under that section—Richard’s statement to the police and grand-jury

testimony, Owen’s grand-jury testimony, and Jones’s grand-jury testimony—does not

raise a due-process concern.    Nor does the testimony of the police officers and

prosecutors, which was used to prove up the reliability of the prior recorded

statements and to impeach Richard, Owen, and Jones.

      Spears has not cited to any controlling federal law establishing that the prior

inconsistent testimony used in his case could have denied him a fair trial.

Accordingly, Ground Three does not state a claim for a violation of Spears’s federal

rights, and Spears’s petition is denied on this ground.




                                          20
                                    Conclusion

      For the reasons provided, Spears’s petition for habeas corpus is denied.

Furthermore, the Court declines to issue a certificate of appealability. Spears has

not made a substantial showing that reasonable jurists could debate whether his

motion should have been resolved in a different manner. See 28 U.S.C. § 2253(c)(2);

Narvaez v. United States, 674 F.3d 621, 626 (7th Cir. 2011) (citing Slack v. McDaniel,

529 U.S. 473, 483–84 (2000)). Civil case terminated.

IT IS SO ORDERED.                      ENTERED: 8/5/19


                                       ____________________________________
                                       John Z. Lee
                                       United States District Judge




                                         21
